              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:19-cv-00150-MR-WCM


CARL WOMACK,                     )
                                 )
                  Plaintiff,     )
                                 )
         vs.                     )                   ORDER
                                 )
                                 )
JOHANNA FINKELSTEIN,             )
                                 )
                  Defendant.     )
________________________________ )

     THIS MATTER is before the Court on the Plaintiff’s Application to

Proceed without Prepayment of Fees or Costs [Doc. 2] and the Plaintiff’s

“Petition for Enforcement of Olmstead Act, and Community Based Health

Care” [Doc. 3].

I.   FACTUAL AND PROCEDURAL BACKGROUND

     This is the fourth lawsuit brought by the Plaintiff Carl Womack related

to state court proceedings in which his mother, Ruth Womack, was placed in

protective custody with the Rutherford County Department of Social Services

and ultimately declared to be incompetent. In the first action, the Plaintiff

and Ruth Womack asserted claims under 42 U.S.C. § 1983 and other federal

civil rights statutes against the Rutherford County Clerk of Court and
employees of the Rutherford County Department of Social Services. [Civil

Case No. 1:17-cv-00173-MR-DLH, Doc. 1]. The Court dismissed the

Plaintiff’s claims asserted in that action on the grounds of lack of subject

matter jurisdiction, and the Fourth Circuit Court of Appeals affirmed. [Id. at

Docs. 3, 8].

         In the second action, the Plaintiff asserted claims under 42 U.S.C. §

1983 and 18 U.S.C. § 242 against the guardian of his mother’s estate,

Merrimon Oxley. [Civil Case No. 1:18-cv-00266-MR-DLH, Doc. 1]. The

Court dismissed the Plaintiff’s claims as frivolous. [Id. at Doc. 3].

         In the third action, the Plaintiff asserted claims against the Cleveland

County Clerk of Court, Carrie Howell; guardian ad litem Karen Wright; and

the Shelby Police Department under 42 U.S.C. § 1983, 18 U.S.C. § 241, and

42 U.S.C. § 1985. [Civil Case No. 1:18-cv-00352-MR-WCM, Doc. 1]. The

Court dismissed this action for failing to state a claim and for lack of subject

matter jurisdiction. [Id. at Doc. 4]. The Court further warned the Plaintiff that

future frivolous filings would result in the imposition of a pre-filing system.

[Id.].

         The Plaintiff now returns to this Court, asserting claims under 42

U.S.C. § 1983 against the Assistant Clerk of Court for the Superior Court for


                                         2
Buncombe County, Johanna Finkelstein. Specifically, the Plaintiff alleges

that the Defendant violated his First Amendment right to petition the

Government for a redress of grievances and committed obstruction of justice

by failing to schedule a hearing on a motion filed by the Plaintiff for the

removal of his mother’s guardian. [Doc. 1 at 4, 6-7]. The Plaintiff further

alleges that the Defendant violated his constitutional rights by denying a

number of his motions during proceedings related to the restoration of his

mother’s competency. [Id. at 7]. Finally, while conceding that such does not

constitute a violation of his civil rights, the Plaintiff alleges that the Defendant

conspired with his mother’s guardian and others to commit Medicaid fraud.

[Id. at 4]. The Plaintiff alleges that he was discriminated against on the basis

of his class, as the Defendant and others involved in the restoration

proceeding were lawyers. [Id. at 7-8].

      In addition to his Complaint, the Plaintiff also has filed a Petition

seeking release of his mother from the nursing home where she resides as

a well as an award of damages. [Doc. 3]. In this Petition, the Plaintiff notes

that he has appealed the state court rulings that have been made against

him to the North Carolina Court of Appeals. [Id. at 10].




                                         3
II.   STANDARD OF REVIEW

      Because the Plaintiff, who is proceeding pro se, seeks to proceed in

forma pauperis, the Court must examine the pleadings to determine whether

this Court has jurisdiction and to ensure that the action is not frivolous or

malicious and states a claim upon which relief can be granted. See 28

U.S.C. § 1915(e)(2)(B)(i) and (ii); see also Michau v. Charleston County,

S.C., 434 F.3d 725, 728 (4th Cir. 2006) (noting that § 1915(e) “governs IFP

filings in addition to complaints filed by prisoners”). A complaint is deemed

frivolous “where it lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). The Fourth Circuit has offered the

following guidance to a court tasked with determining whether a complaint is

frivolous under § 1915(e):

            The district court need not look beyond the
            complaint’s allegations in making such a
            determination. It must, however, hold the pro se
            complaint to less stringent standards than pleadings
            drafted by attorneys and must read the complaint
            liberally. Trial courts, however, are granted broad
            discretion in determining whether a suit is frivolous or
            malicious.

White v. White, 886 F.2d 721, 722-23 (4th Cir. 1989). While the complaint

must be construed liberally, the Court may “pierce the veil of the complaint's

factual allegations and dismiss those claims whose factual contentions are

                                       4
clearly baseless,” including such claims that describe “fantastic or delusional

scenarios.” Neitzke, 490 U.S. at 327, 328.

       Rule 8 of the Federal Rules of Civil Procedure provides that “[a]

pleading states a claim for relief must contain (1) a short and plain statement

of the grounds for the court's jurisdiction ... [and] (2) a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(1), (2). A complaint fails to state a claim where it offers merely

“labels and conclusions,” “a formulaic recitation of the elements of a cause

of action,” or “naked assertion[s]” devoid of “further factual enhancement.”

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks omitted)).

III.   DISCUSSION

       By the present action, the Plaintiff again seeks to challenge the actions

of an assistant clerk of court taken during the course of the state court

proceedings related to his mother’s competency. Judges possess absolute

immunity for judicial acts and can be subject to liability only in the “clear

absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356-57

(1978). “Similarly, court clerks enjoy derivative absolute judicial immunity

when they act in obedience to a judicial order or under the court's direction.”


                                       5
Hamilton v. Murray, 648 F. App’x 344, 344-45 (4th Cir. 2016), cert. denied;

137 S. Ct. 1225 (2017); McCray v. Maryland, 456 F.2d 1, 5 (4th Cir. 1972).

Here, there are no allegations that the Defendant acted in the “clear absence

of all jurisdiction” or did anything other than act in obedience to a judicial

order or under the court’s direction. The Defendant is therefore immune from

suit, and the Plaintiff's claims against her must be dismissed. See Williams

v. Cooper, No. 3:12-CV-83-RJC, 2012 WL 4498271, at *3 (W.D.N.C. Sept.

28, 2012); Hedgepeth v. Wilkes, No. 3:12-cv-262-RJC, 2012 WL 2092853,

at *5-6 (W.D.N.C. June 11, 2012), aff’d, 489 F. App’x 728 (4th Cir. 2012).

      Even if the Defendant were not protected by quasi-judicial immunity,

the Rooker-Feldman doctrine precludes the Court from considering the

Plaintiff’s claims.   The United States Supreme Court has exclusive

jurisdiction over appeals from state-court judgments.       See 28 U.S.C. §

1257(a); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,

482 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923). As a

corollary to this rule, the Rooker-Feldman doctrine prohibits “a party losing

in state court . . . from seeking what in substance would be an appellate

review of the state judgment in a United States district court, based on the

losing party’s claim that the state judgment itself violates the loser’s federal


                                       6
rights.” Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994). “The Rooker-

Feldman doctrine bars lower federal courts from considering not only issues

raised and decided in state courts, but also issues that are ‘inextricably

intertwined’ with the issues that are before the state court.” Washington v.

Wilmore, 407 F.3d 274, 279 (4th Cir. 2005) (quoting Feldman, 460 U.S. at

486). As the Fourth Circuit has explained, “if the state-court loser seeks

redress in the federal district court for the injury caused by the state-court

decision, his federal claim is, by definition, ‘inextricably intertwined’ with the

state-court decision, and is therefore outside the jurisdiction of the federal

district court.” Davani v. Va. Dep’t of Transp., 434 F.3d 712, 719 (4th Cir.

2006).

      In the present case, the Plaintiff challenges the actions of the Clerk of

Court in the course of state court proceedings regarding his mother.

Because the Plaintiff does not allege any injury independent of what flows

from the result of this state-court action1, the Court concludes that these

claims must be dismissed pursuant to the Rooker-Feldman doctrine for lack




1 While the Plaintiff alleges that the Defendant and others conspired to commit Medicaid
fraud, he concedes that this alleged conduct did not injure him or otherwise cause a
deprivation of his constitutional rights. [Doc. 1 at 4]. The Plaintiff therefore does not
appear to have standing to assert such a claim.

                                           7
of subject matter jurisdiction. If the Plaintiff wishes to challenge the validity

of the state court’s orders, he must do so in the North Carolina state courts.

      As noted above, this is the fourth civil action that Mr. Womack has filed

attempting to challenge the state court competency proceedings involving

his mother. All these actions have now been dismissed for being frivolous,

for lack of subject matter jurisdiction or for failing to state a claim.

      In dismissing the Plaintiff’s last action, the Court warned the Plaintiff

that future frivolous filings would result in the imposition of a pre-filing review

system. [Civil Case No. 1:18-cv-00352-MR-WCM, Doc. 4]. A pre-filing

review system is not a sanction which is imposed lightly. The Court “should

not in any way limit a litigant’s access to the courts absent exigent

circumstances, such as a litigant’s continuous abuse of the judicial process

by filing meritless and repetitive actions.” Cromer v. Kraft Foods N. Am., Inc.,

390 F.3d 812, 818 (4th Cir. 2004) (internal quotation marks and citation

omitted). In determining whether to impose a limitation on a litigant’s access

to the courts, the following factors should be considered: “(1) the party’s

history of litigation, in particular whether he has filed vexatious, harassing, or

duplicative lawsuits; (2) whether the party had a good faith basis for pursuing

the litigation, or simply intended to harass; (3) the extent of the burden on


                                         8
the courts and other parties resulting from the party’s filings; and (4) the

adequacy of alternative sanctions.” Id. “Ultimately, the question the court

must answer is whether a litigant who has a history of vexatious litigation is

likely to continue to abuse the judicial process and harass other parties.”

Vandyke v. Francis, No. 1:12-CV-128-RJC, 2012 WL 2576746, at *2

(W.D.N.C. July 3, 2012) (quoting Black v. New Jersey, No. 7:10-CV-57-F,

2011 WL 102727, at *1 (E.D.N.C. Jan. 11, 2011)).

      Applying these factors to the present case, the Court concludes that

the imposition of a pre-filing review is warranted. The Plaintiff has made a

series of repetitive, frivolous filings challenging the state court proceedings

regarding the competency of his mother. Despite three prior Orders clearly

explaining the baselessness of the Plaintiff’s filings, the Plaintiff continues to

file his meritless pleadings. These filings are burdensome on the Court, as

they have caused the Court to expend considerable time and resources in

addressing them. In light of these circumstances, the Court concludes that

the Plaintiff will continue his abusive behavior if he is not subjected to a pre-

filing review system.

      Before imposing a pre-filing limitation, the Court must offer a litigant

the opportunity to explain why the Court should not impose such a pre-filing


                                        9
review system upon all future filings from him. See Vandyke, 2012 WL

2576746, at *3. In the event that the Plaintiff fails to articulate a reason why

such a system should not be imposed, the Court will enter an Order directing

that all documents submitted by the Plaintiff in the future will be pre-screened

by the Court for content. Any proposed filings that are not made in good faith

or which lack substance or merit will be returned to the Plaintiff without further

explanation. Such a review system “will allow Plaintiff to have access to the

Courts for his legitimate concerns, but will prevent him from usurping the

Court’s resources with his baseless submissions.” Id. at *3.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Application to

Proceed without Prepayment of Fees and Affidavit [Doc. 2] is hereby

GRANTED, and the Plaintiff's Complaint [Doc. 1], and “Petition for

Enforcement of Olmstead Act, and Community Based Health Care” [Doc. 3]

are DISMISSED pursuant to 28 U.S.C. § 1915(e).

      IT IS FURTHER ORDERED that, within fourteen (14) days of the

entry of this Order, the Plaintiff shall file a single document, not to exceed

more than three (3) pages, succinctly explaining why he believes the Court

should not impose the above-described pre-filing review system. The

Plaintiff is expressly warned that his failure to fully comply with this

directive will result in the Court’s imposition of the subject pre-filing review

system.


                                       10
IT IS SO ORDERED.

                    Signed: June 4, 2019




                              11
